Citation Nr: 1716927	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  12-32 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a lung disorder, claimed as asthma, to include as due to an undiagnosed illness.

3.  Entitlement to an initial rating in excess of 50 percent for PTSD.


REPRESENTATION

Appellant represented by:	Byron Simpson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1984 to January 1988 and again from March 1990 to January 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO, in relevant part, denied service connection for the Veteran's obstructive sleep apnea and asthma, to include as due to an undisclosed illness.  The Veteran disagreed with that decision and perfected this appeal.  

The issues on appeal were previously remanded in September 2014 and May 2016.

In November 2013, the Veteran was afforded a hearing before a Veteran's Law Judge (VLJ), and the hearing transcript is of record and has been reviewed.  In March 2016, the Veteran was informed that the VLJ who conducted his hearing was no longer with the Board.  The Veteran was offered an opportunity to testify before another VLJ, which he declined.  38 U.S.C.A. § 7107 (c)(West 2014); 38 C.F.R. § 20.707 (2016); see Letters dated March 11, 2016 and April 11, 2016.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of an initial rating in excess of 50 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asian Theater of operations during the Persian Gulf War.

2.  The Veteran has currently diagnosed obstructive sleep apnea and asthma, and does not have any undiagnosed illness or medically unexplained chronic multisymptom illness manifested by a sleep impairment or a lung disorder.

3.  The Veteran's sleep apnea and asthma were not incurred in service and are not otherwise related to service.

4.  Sleep apnea was not aggravated by the service-connected PTSD and it is not asserted that sleep apnea was caused by the service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for obstructive sleep apnea, to include as due to an undiagnosed Gulf War illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2016).

2.  The criteria for service connection for a lung disorder, diagnosed as asthma, to include as due to an undiagnosed Gulf War illness have not been met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

VA's duty to notify was satisfied by a letter dated in March 2009 2011.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records, VA treatment records, the November 2013 Board hearing transcript, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA examinations in connection with his claims in March 2012, October 2014, and a medical opinion was obtained in January 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that, when taken together, the VA opinion and findings obtained in this case are adequate.  The VA nexus opinion provided considers all the pertinent evidence of record, the Veteran's symptoms, and provided a complete rationale for the opinions stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. §  3.310 (a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310 (a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The conditions of sleep apnea and asthma are not "chronic disease[s]" listed under 38 C.F.R. § 3.309(a) (2016); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) A medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 C.F.R. § 3.317 (a) (2)(i).

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology are not considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317 (b).

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id. 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection Analysis for Sleep Apnea and Asthma

The Veteran primarily maintains that his sleep and lung disorders are a result of service, to include as due to undiagnosed illness as a result of his service in the Gulf War. 
 
Upon review of the evidence of record, the Board finds that service connection pursuant to 38 U.S.C. § 1117 and 38 C.F.R. § 3.317 for Persian Gulf Veterans with qualifying chronic disabilities is not warranted. 

The evidence includes March 2012 and October 2014 VA examination reports where the examiners diagnosed the Veteran with obstructive sleep apnea, first diagnosed in 2009, and asthma, first diagnosed in 1999.  In a January 2015 VA opinion, the examiner indicated that obstructive sleep apnea and asthma were diagnosable conditions with known causes.  Therefore, because the Veteran has actually been diagnosed with obstructive sleep apnea and asthma, service connection based on the undiagnosed illness provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not available. 

Regarding direct service connection, service treatment records are negative for any complaints, diagnoses, or treatment for sleep apnea or asthma.  In a December 1992 report of medical history, the Veteran denied having frequent trouble sleeping.  He also specifically checked "NO" as to having asthma or "shortness of breath."  In an undated "ETS" report of medical examination, conducted at the Expiration of Term of Service, sleep apnea and asthma were not noted and a clinical evaluation of the Veteran's lungs was normal.

Post-service VA treatment records include a September 2005 treatment note where it was indicated that the Veteran had symptoms of wheezing and coughing "most consistent with asthma exacerbation brought on by combination of seasonal reactivity and continued smoking."  A sleep study dated in December 2009 confirms a diagnosis of obstructive sleep apnea; however, an opinion as to the etiology of the Veteran's sleep apnea is not present in VA treatment records.  

The evidence also includes a March 2012 VA examination.  A diagnosis of obstructive sleep apnea and asthma were confirmed.  The examiner then indicated that the Veteran's primary "sleep disturbance" was secondary to his PTSD disability and reexperiencing symptoms.  The Veteran's diagnosed sleep apnea was noted not to be due to an environmental hazard.  The examiner did not address whether the Veteran's sleep apnea was incurred in service.  Regarding asthma, the examiner indicated that the Veteran had only one lung condition (asthma) which was not related to environmental hazards or an undiagnosed lung condition.  

In an October 2014 VA examination, the Veteran reported a history of snoring.  He also indicated that he had wheezing and dyspnea dating back "several years" with a history of treatment for asthma.  The examiner then opined that the Veteran's sleep apnea and asthma were less likely than not related to his Gulf War service.  In support of this opinion, the examiner stated that service treatment records did not contain any complaints, treatment, or diagnosis of the condition.  The examiner further opined that there was no supporting evidence to suggest aggravation of the Veteran's sleep apnea by his service-connected PTSD disability.  

A medical opinion was obtained in January 2015.  The examiner reviewed the claims file and opined that the Veteran's sleep apnea and asthma were less likely than not incurred in or caused by service.  In support of this opinion, the examiner stated that obstructive sleep apnea and asthma were diagnosable conditions with known causes.  The Veteran's sleep apnea and asthma were also less likely than not related to toxic exposures of the Gulf War.  Obstructive sleep apnea was noted to be an anatomical problem and was not caused by toxins.  Further, review of all available records also revealed no sleep apnea or asthma-related diagnosis or symptoms proximal to Gulf War service and, if a condition was due to an acute exposure, it would have most likely manifested acutely very proximal to the exposure.  In sum, the examiner stated that the Veteran's sleep apnea "most likely" developed after service separation.  Regarding asthma, the examiner stated that a review of available records documented a "long smoking history and seasonal allergies."  The cumulative effect of prolonged smoking and allergies most likely were the etiologies of the Veteran's pulmonary condition.

Another VA medical opinion was obtained in October 2016.  Regarding asthma, the examiner opined that it was less likely than not that the Veteran's asthma condition started in service.  In support of this opinion, the examiner stated that, although the Veteran described respiratory symptoms during service that seemed credible, the described symptoms were neither specific nor sufficient for a diagnosis of asthma.  The definitive diagnosis of asthma required the history or presence of respiratory symptoms consistent with asthma, combined with the demonstration of variable expiratory airflow obstruction.  Importantly, the Veteran's service treatment records did not contain complaints, treatment, or diagnosis for asthma condition.

Regarding sleep apnea, the October 2016 VA examiner opined that it was less likely than not that the Veteran's sleep apnea condition started in service.  In support of this opinion, the examiner indicated that, although the Veteran described sleep
symptoms during service that seem credible, the described symptoms were neither
neither specific nor sufficient for diagnosis of obstructive sleep apnea.  The examiner indicated that obstructive sleep apnea was a distinct condition diagnosed by a formal polysomnography showing five or more predominantly obstructive respiratory events (obstructive and mixed apneas, hypopneas, or respiratory effort related arousals) per hour of sleep.  It was noted that obesity is the most important risk factor for obstructive sleep apnea.  In addition, the Veteran's service treatment records did not contain complaints, treatment, or diagnosis for sleep apnea condition.

The Veteran testified that his service-connected PTSD aggravated his sleep apnea and this issue was addressed by the 2014 VA examiner who found that there is no supporting evidence to suggest aggravation of the Veteran's sleep apnea by his service-connected PTSD disability.

The Board recognizes that the VA medical opinions discussed above did not directly address whether the Veteran's sleep apnea was caused by the service-connected PTSD disability; such argument however was not asserted by the Veteran or his representative.  Further, the evidence does not suggest that PTSD in any way caused the Veteran's sleep apnea.  Even if such theory had been asserted, the VA examiners clearly indicated that sleep apnea is an anatomical condition with obesity being the main risk factor.  Therefore the Board finds that a remand for an additional opinion further addressing secondary service connection is not warranted, as the Veteran has not specifically claimed that his sleep apnea is caused by his PTSD disability.  

Additionally, to the extent that the Veteran states that his sleep apnea and asthma began in service and have persisted to the present, the evidence is not deemed credible.  As a lay person, the Veteran is competent to relate the onset of symptoms of sleep or breathing difficulty; however, he does not have the requisite medical knowledge, training, or experience to be able to determine or differentiate the etiology of the symptoms as caused by a sleep or lung disorder as opposed to manifestations of an undiagnosed illness.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify"); Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).  The Veteran has not been shown to have such knowledge, training, or experience. 

Moreover, as noted, the Veteran's service treatment records do not show complaints regarding any sleep problems or asthma in service or for many years after discharge.  The Board notes that the absence of documented treatment cannot be the sole basis for finding an uncorroborated statement non-credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

In this regard, the Board notes that the Veteran sought treatment for other symptoms and problems during active duty, and was given ample opportunity to report any chronic problems related to asthma, sleeping, snoring, or sleep apnea during service, at discharge, and after separation.  A contemporaneous statement as to a declarant's then-existing physical condition, such as his medical examination reports and history reports, (as opposed to his current statements of memory or belief to prove the fact remembered or believed) is recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid. 803(3).  Therefore, the examination reports and medical history reports are accepted as the credible and accurate account of the Veteran's condition during service and at discharge.

Further, approximately 6 years following service separation (in August 1999), the Veteran filed a claim for service connection for PTSD, but did not mention sleep apnea or asthma at any time prior to his current claim.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding another claim, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for sleep apnea or asthma, when viewed in the context of his action regarding his other claim for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain sleep apnea or asthma in service or persistent symptomology of these disorders since service separation.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed sleep apnea and asthma were present in service or are otherwise related to service or a service-connected disability.  Most critically, the Veteran's essential contention of a nexus between the current claimed disabilities and service and/or a service connected disability have been fully investigated as mandated by the Court's decision in Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the Veteran's general lay statements as to etiology are inconsistent with, and outweighed by the objective medical records that found no nexus between claimed disabilties and service.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Service connection for sleep apnea, to include as due to an undiagnosed illness, is denied.

Service connection for a lung disorder, claimed as asthma, to include as due to an undiagnosed illness, is denied.


	(CONTINUED ON NEXT PAGE)


REMAND

As discussed in the May 2016 remand, the RO granted the Veteran's service connection claim for PTSD in January 2012, and assigned a 50 percent evaluation, effective March 3, 2009.  In the Veteran's appeal of the denial of the claims presently on appeal, the Veteran stated that the weight of his "non-apnea, PTSD related, sleep disturbance was not properly weighted," and requested that his "compensation be properly accounted for with reference to weight given to his sleep disturbance relative to his PTSD."  See Substantive Appeal Letter dated November 10, 2012.  The Board construed this correspondence as a Notice of Disagreement with the propriety of the evaluation of his service-connected PTSD.  

The May 2016 remand instructed the AOJ to issue a SOC addressing the issue of entitlement to an initial rating in excess of 50 percent for the Veteran's service connected PTSD.  Although internal records reflect that the RO initiated development of this issue (see January 2017 deferred rating decision), a SOC has not been issued to date.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a SOC addressing the issue of entitlement to an initial rating in excess of 50 percent for the Veteran's service-connected PTSD.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this particular issue following issuance of the SOC unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


